CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES HORIZON OIL SANDS PRODUCTION CALGARY, ALBERTA – APRIL 30, 2010 – FOR IMMEDIATE RELEASE Canadian Natural Resources Limited (“Canadian Natural”) announces monthly production of Synthetic Crude Oil (“SCO”) at the Horizon Oil Sands as follows: Month SCO Production (bbl/d) January 2010 72,700* February 2010 84,200* March 2010 103,850* Q1 2010 April 2010 forecast 99,000 to 102,000 *rounded The Company continues to target stable production levels with annual production guidance for 2010 remaining at 90,000 to 105,000 barrels per day of SCO at the Horizon Oil Sands. Canadian Natural is a senior crude oil and natural gas production company, with continuing operations in its core areas located in Western Canada, the U.K. portion of the North Sea and Offshore West Africa. CANADIAN NATURAL RESOURCES LIMITED 2500, 855 – 2nd Street S.W. Calgary, Alberta T2P 4J8 Telephone: Facsimile: Email: Website: (403) 514-7777 (403) 514-7888 ir@cnrl.com www.cnrl.com ALLAN P. MARKIN Chairman JOHN G. LANGILLE Vice-Chairman STEVE W. LAUT President TIM S. MCKAY Chief Operating Officer DOUGLAS A. PROLL Chief Financial Officer & Senior Vice-President, Finance COREY B. BIEBER Vice-President, Finance & Investor Relations Trading Symbol - CNQ Toronto Stock Exchange New York Stock Exchange This document contains forward-looking statements under applicable securities laws, including, in particular, statements about Canadian Naturals’ plans, strategies and prospects.Although the Company believes that the expectations reflected in these forward-looking statements are reasonable, such statements are subject to known or unknown risks and uncertainties that may cause actual results to differ materially from those anticipated. Please refer to the Company’s Interim Report or Annual Information Form for a full description of these risks and impacts.
